DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 have been presented for examination based on the application filed on 12/03/2019.
Claim 1-5, 7-13, 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent No. 8676551 by Bozin et al, in view of US Patent No. 9223754 by Belsky et al.
Claims 6 & 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bozin, in view of Belsky, further in view of PGPUB No. US 20050240382 A1 by Nakaya, Makoto et al.
This action is made Non-Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1-5, 7-13, 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent No. 8676551 by Bozin et al, in view of US Patent No. 9223754 by Belsky et al.
Regarding Claim 1
Bozin teaches a method of process simulation (Bozin: Fig.1 and Fig.9) , a simulation system (Bozin: Fig.1 showing a system with one controller and plurality of solvers) comprising: providing a plurality of independent processing units each having a processor, a memory  (Bozin : Fig.1 & 10  Col.4 line 24-35) and a mathematical solver (Bozin: Col.4 Lines 51-Col.6 Line 25 as various continuous/discrete mathematical solvers) , and an additional independent processing unit having an additional processor  (Bozin : Fig.1 controller 100 Col.4 Line 35-47) and an additional memory storing a predictive simulation model that includes a set of equations which relate a plurality of manipulated variables (Bozin: Col.4 Lines 58-Col.5 Line 41, Col.6 Lines 3-25 showing equations, states and input variables with respect to time), orchestration logic  (Bozin : Controller 100 is the orchestration logic as show in in Fig.1; Col.12 Lines 39-44) and a master optimization solver (Bozin: Col.12 Lines 39-52) , the orchestration logic initiating the additional independent processing unit distributing information to the plurality of independent processing units including concurrent timing information (Bozin: Col.4 Lines 58-Col.5 Line 41) , instructions to each perturb one of the plurality of manipulated variables  (Bozin: Col.4 Lines 58-Col.5 Line 41) , and values for the ones of the plurality of manipulated variables (Bozin: Col.4 Lines 58-Col.5 Line 41 inputs; Also see Col.11 Line 1—; the independent processing units each concurrently executing the predictive simulation model to each perturb their one of the plurality of manipulated variables to collectively calculate derivatives for each of the plurality of manipulated variables (Bozin: Col.5 Line1-41; Col.6 Line3-25; Col.7 Line 64-Col.8 Line 19 Col.12 Lines 53-67). 
Bozin in general teaches using multiple solvers (Bozin : Col.12 Lines 39-67) and use of Jacobian (Bozin: Col.4 Lines 58-Col.5 Line 41 for use with partial derivatives), however does not explicitly teach the additional independent processing unit receiving the derivative from each of the plurality of independent processing units, wherein the additional independent processing unit calculates new variable values for each of the plurality of manipulated variables using the derivatives and then running the predictive simulation model with the new variable values, and evaluating simulation results obtained from the predictive simulation model by the master optimization solver using the new variable values relative to an objective.
Belsky teaches the additional independent processing unit receiving the derivative from each of the plurality of independent processing units  (Belsky: Col.6 Lines 27-30) , wherein the additional independent processing unit calculates new variable values for each of the plurality of manipulated variables using the derivatives  (Belsky : Col.6 Lines 36-41) and then running the predictive simulation model with the new variable values (Belsky: Fig.1 flow showing computation of new inputs (step 116) from Jacobian matrix (Step 110-112) of input increments (input perturbed values)(step 102) and derivatives (step 106)) , and evaluating simulation results obtained from the predictive simulation model by the master optimization solver using the new variable values  (Belsky : Fig.1 See use of new inputs (step 116) iteratively feed back in with dotted lines to step 102;  Also See Col.6 Line 46-Col.7 Line 2 & Col.7 Lines 41-Col.8 Line 17 – use of predictor and correctors) relative to an objective  (Belsky: Col.6 Line 65-Col.7 Line 3 :”… In some embodiments, only a single iteration is performed to determine the input increments for all of the individual subsystem simulation processes. However, in the exemplary embodiment, several nonlinear iterations are performed to facilitate enhanced accuracy without sacrificing performance…” The objective is to meet the accuracy, which can be corrector which corrects the input for the simulation). Belsky also teaches master optimization solver as server in Fig.2 element 206 that collects everything together. Also input perturbations are taught as time increments (Belsky: Col.6 Lines 26-45).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Belsky to Bozin. The motivation to combine would have been that Belsky and Bozin are analogous art in the same field to instant claim both teach distributed parallel solver controlled by a controller (Bozin: Fig.1; Belsky: Fig.2-3) and Belsky adds the details of reusing the new inputs for further more accurate inputs (Belsky: Col.6 Line 65-Col.7 Line 3).
Regarding Claim 2
Belsky teaches when it is determined that the objective has not been met further comprising distributing the new variable values to the plurality of independent processing units, and then repeating the concurrently executing, the receiving, the running, and the evaluating (Belsky: Fig.1, Col.10 Lines 30-54, Col.6 Line 65-Col.7 Line 3 as teaching the iterative process and reevaluation to generate more accurate result based on correctors).
Regarding Claims 3 & 11
Belsky teaches wherein at least one of the plurality of independent processing units and the additional processing unit are cloud-located (Belsky: Col.8 Line 53-61).
Regarding Claims 4 & 12
Bozin teaches wherein a total number of the plurality of independent processing units equals a number of the plurality of manipulated variables (Bozin: Col.12 Lines 32-52 showing m differential equations and m solvers) .
Regarding Claims 5 & 13
Bozin teaches wherein a total number of the plurality of independent processing units is less than a number of the plurality of manipulated variables (Bozin: Col.12 Lines 32-52 looks for available solvers implying not all the solvers are available; hence are less than p differential equations/variables) .
Regarding Claims 7 & 15
Bozin teaches wherein the predictive simulation model is for a mechanical network or an electrical network (Bozin: Col.5 Lines 9-11) 
Regarding Claims 8 & 18
Bozin teaches further comprising the additional independent processing unit distributing a copy of the predictive simulation model to the plurality of independent processing units (Bozin: Col.4 Lines 26-30 “…As shown, multiple solvers 110a-n may be employed in simulating a [mathematical] model. Each solver may solve equations needed to simulate its own partition and/or subsystem of the model…” --- Bozin discloses various mathematical models in Col.4-6 as mapped earlier) .
Regarding Claim 9
Bozin teaches wherein the plurality of independent processing units receive the predictive simulation model in the providing step from a source other than the additional independent processing unit  (Bozin: Col.7 Lines 50-63 shows user creating the model; Col.4 Lines 26-30  Shows model being distributed to solvers) .
Regarding Claim 14
14. The system of claim 10, wherein the predictive simulation model is a chemical simulation model configured for simulating a distilling process or for simulating a refining process.
Regarding Claim 16
Belsky teaches wherein the mathematical solver comprises an optimization solver (Belsky: Col.7 Lines 41-Col.8 Lines 4 as teaching the predictor-corrector method which optimizes the new input or refines the initial approximation of input using another means).




Claims 6 & 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bozin, in view of Belsky, further in view of PGPUB No. US 20050240382 A1 by Nakaya, Makoto et al.
Regarding Claims 6 & 14
Bozin and Belsky both teach simulating/modeling physical processes (Bozin: Col.5 Lines 9-11 and Belsky: Col.1 Lines 11-12).  
Bozin and Belsky do not specifically teach the system is predictive simulation model is a chemical process simulation model configured for simulating a distilling process or a refining process.
Nakaya teaches wherein the predictive simulation model  (Nakaya : [0054]-[0056] [0005]) is a chemical process simulation model configured for simulating a distilling process or a refining process (Nakaya: [0002]).
Motivation to combine Bozin and Belsky is same as in respective parent claim.
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Nakaya to Bozin/Belsky. The motivation to combine would have been that Nakaya is a model predictive simulator which performs simulation in parallel (Nakaya: [0032]) and an example of a physical process such as one disclosed in both Belsky and Bozin above, thereby making it analogous art with Belsky/Bozin and the current claims as being in the same field of endeavor.

Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128



/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        September 30, 2021